COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-16-00574-CR
Trial Court Cause
Number:                    1435056
Style:                     Jawaid A. Parker
                           v The State of Texas
Date motion filed*:        August 8, 2017
Type of motion:            Motion to Strike Counsel’s Brief on Appeal
Party filing motion:       Appellant, pro se
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court


Date: September 26, 2017